           Case 5:16-cv-00155-SLP Document 156 Filed 06/23/20 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

    Big Cat Rescue Corp., a Florida            )
    not-for-profit corporation,                )
                                               )
                    Plaintiff,                 )
                                               )
    v.                                         )   Case No. CIV-2016-0155-SLP
                                               )
    Shirley M. Schreibvogel,                   )
    an individual, and                         )
    Greater Wynnewood Development              )
    Group, LLC,                                )
                                               )
                    Defendants.                )

                                  NOTICE OF SERVICE

         COMES NOW plaintiff Big Cat Rescue Corp. (“BCR”), and would respectfully

show the Court:

         1.     On June 1, 2020, the Court entered an Order [Doc. 152] (“Order”) and

Judgment [Doc. 153] (“Judgment”) in this action.

         2.     The Order and Judgment conditioned certain of their requirements imposed

on defendant Greater Wynnewood Development Group, LLC (“GWDG”) on BCR’s

service of the Order and Judgment.

         3.     BCR now reports to the Court on the service of the Order and Judgment1 on

GWDG, as follows:

         a.     June 2, 2020. The Order and Judgment were served by private process

                server on Jeffrey Lowe, the sole member and manager of GWDG, on June


1
    All copies served were file stamped.
          Case 5:16-cv-00155-SLP Document 156 Filed 06/23/20 Page 2 of 4



                   2, 2020. See Ex. 1 at 1 (return of service).

                b. June 3, 2020.      The Order and Judgment were served by third party

                   commercial carrier (FedEx) on GWDG at 35961 E County Road 1610

                   Pauls Valley, Oklahoma 73075, GWDG’s last known business address as

                   set out in the records of the Oklahoma Secretary of State. See id. at 2

                   (notice of street address of GWDG’s principal place of business, filed with

                   Oklahoma Secretary of State, Feb. 9, 2016), and id. at 3-4 (FedEx delivery

                   receipt). Also on June 3rd, the third-party commercial carrier FedEx

                   attempted delivery of the Order and Judgment to GWDG at the last known

                   address of its principal place of business operations, 25803 N County Road

                   3250, Wynnewood, Oklahoma 73098, but delivery was refused. See id. at

                   5-7.2 Last, also on June 3rd, the Order and Judgment were deposited in the

                   U.S. mail, first class, to GWDG at both of the foregoing last known

                   business addresses.3

                c. June 4, 2020. The Order and Judgment were served by certified mail,

                   return receipt requested on the Oklahoma Secretary of State, which is

                   shown as GWDG’s service agent in the business records of the Secretary of

                   State. See id. at 8 (GWDG registered agent record from Secretary of State

                   website viewed June 3, 2020), id. at 9 (USPS tracking results), and id. at


2
   This address is also the operational address of GWDG’s sister company Greater
Wynnewood Exotic Animal Park, LLC.
3
  See Certificate of Service [Doc. 155].


01500700.DOCX                                      2
          Case 5:16-cv-00155-SLP Document 156 Filed 06/23/20 Page 3 of 4



                   10 (green card signed ‘received’ by Oklahoma Secretary of State on June 4,

                   2020).

        4. Pursuant to the foregoing, service of the Order and Judgment was made on

                GWDG no later than June 4, 2020. See FED.R.CIV.P.77(d)(1) (party may serve

                notice   of   the   entry   of   judgment    as   provided    in   Rule    5(b);

                FED.R.CIV.P.5(b)(2)(A) (service is made by handing to person), (b)(2)(B)(i)

                (service is made by leaving paper at person’s office with a person in charge),

                and (b)(2)(C) (service is made by “mailing it to the person’s last known

                address – in which case service is complete upon mailing”); 12 OKLA.STAT. §

                696.2(B) (service of judgment shall be made within three days of entry, in the

                manner provided in Section 2005); 12 OKLA.STAT. § 2005(B) (service of

                judgment or order may be made by mail or third-party commercial carrier for

                delivery to last known address, or to the registered agent if service of process

                was made on the registered agent).




01500700.DOCX                                     3
          Case 5:16-cv-00155-SLP Document 156 Filed 06/23/20 Page 4 of 4



                                          Respectfully submitted,

                                          /s/ Heather L. Hintz
                                          Heather L. Hintz, OBA No. 14253
                                          Melvin R. McVay, Jr., OBA No. 6096
                                          Juston R. Givens, OBA No. 19102
                                          PHILLIPS MURRAH P.C.
                                          Corporate Tower, Thirteenth Floor
                                          101 N. Robinson
                                          Oklahoma City, Oklahoma 73102
                                          Telephone: (405) 235-4100
                                          Facsimile: (405) 235-4133
                                          hlhintz@phillipsmurrah.com
                                          mrmcvay@phillipsmurrah.com
                                          jrgivens@phillipsmurrah.com

                                          ATTORNEYS FOR PLAINTIFF,
                                          BIG CAT RESCUE CORP., a Florida not-
                                          for-profit corporation


                             CERTIFICATE OF SERVICE

        I hereby certify that on the 23rd day of June, 2020, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing. Based on the
records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to
the following ECF registrants:

Justin D. Meek – jmeek@46legal.com
Melanie K. Dittrich – mdittrich@46legal.com


                                          /s/ Heather L. Hintz
                                          Heather L. Hintz




01500700.DOCX                                4
